Name: 95/100/EC: Commission Decision of 28 March 1995 on Community financial assistance to improve the system of checks at the external borders in Finland (Only the Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  agricultural activity;  agricultural policy;  international law;  animal product
 Date Published: 1995-04-05

 Avis juridique important|31995D010095/100/EC: Commission Decision of 28 March 1995 on Community financial assistance to improve the system of checks at the external borders in Finland (Only the Finnish and Swedish texts are authentic) Official Journal L 076 , 05/04/1995 P. 0019 - 0020COMMISSION DECISION of 28 March 1995 on Community financial assistance to improve the system of checks at the external borders in Finland (Only the Finnish and Swedish texts are authentic) (95/100/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 93/370/EC (2), and in particular Article 38 thereof, Whereas Council Directives 90/675/EEC (3) and 91/496/EEC (4), as last amended by the Act of Accession of Austria, Finland and Sweden, lay down the principles governing the organization of veterinary checks on products and animals respectively entering the Community from third countries and provide for the possibility for Member States and Finland in particular to call on Community financial assistance for the implementation of such checks; Whereas the Finnish authorities have submitted a national programme to the Commission to improve the system of checks at the external frontier on animals and animals products; whereas the programme covers in particular the construction and renovation of the necessary infrastructures, the purchase of equipment for the checks and the recruitment of additional personnel, and is accompanied by suitable financial details; Whereas the stepping-up of veterinary checks at the external frontier is one of the priorities of Community action, by virtue of the completion of the single market; Whereas, however, the Community financial contribution must not exceed the appropriations available; whereas, as a consequence, the measures considered as having priority should be determined in order in particular to make the Community contribution more effective; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme set out in the Annex is hereby approved for two years from 1 January 1995. Article 2 1. The Community financial contribution shall amount to 50 % of the total cost of the programme subject to a ceiling of ECU 448 200. 2. Each year and for the first time in 1995, the Community financial contribution shall be granted in accordance with the following rules: - at the beginning of each year, 50 % of the eligible expenditure for that year. For the first year, the measure must commence by 1 April 1995, - the balance at the end of each year. For the last year, the balance will be paid at the end of the measure, which must take place by 31 December 1996. Article 3 1. Payments shall be made in ecus. 2. The payment referred to in the first indent of Article 2 (2) shall be made on presentation to the Commission of an application for an advance. 3. The payment referred to in the second indent of Article 2 (2) shall be made on presentation of supporting documents. Article 4 This Decision is addressed to the Republic of Finland. Done at Brussels, 28 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX PROGRAMME I. The following detailed costs are expressed in ecus and do not include VAT: >TABLE> II. The indicative schedule of expenditure is as follows: - 20 % of the total cost of the works in 1995, - 80 % of the total cost of the works in 1996. Subject to the ceiling laid down in Article 2 (1), the cost of the buildings may be adjusted in accordance with the annual index for construction prices in Finland.